UNITED STATES DISTRICT COURT                                         CIVIL CONFERENCE
EASTERN DISTRICT OF NEW YORK                                         MINUTE ORDER

BEFORE: STEVEN I. LOCKE                                              DATE: 3/12/2020
        U.S. MAGISTRATE JUDGE                                        TIME: 10:30 am

CASE: CV 19-6125 (JMA) Signify North America Corp. et al v. Satco Products, Inc.

TYPE OF CONFERENCE: MOTION                                   FTR: 10:22-11:00

APPEARANCES:
     For Plaintiff:   Thomas Davison
                      Natalie Clayton

       For Defendant: Robert Lynn
                      Julie Bookbinder

THE FOLLOWING RULINGS WERE MADE:
☐    Scheduling Order entered.

☐      The court has adopted and So Ordered the joint proposed scheduling order [        ]
       submitted by the parties.

☐      The Joint Pretrial Order is accepted for filing and the action is deemed ready for trial.
       The action will be tried in accordance with the discretion and the trial calendar of the
       District Judge.

☒      Other: Motion hearing held. Next status conference set for March 19, 2020. The
       conference can be canceled if the parties file a stipulation as to the parties’ motion, DE
       [31] as discussed on the record.

COURT APPEARANCES:
The following conference(s) will be held in courtroom 820 of the Central Islip courthouse:

            3/19/2020 at 11:00 am           : Status conference




                                                     SO ORDERED

                                                     /s/Steven I. Locke
                                                     STEVEN I. LOCKE
                                                     United States Magistrate Judge
